NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted October 21, 2010
                                 Decided October 21, 2010

                                          Before

                            FRANK H. EASTERBROOK, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

No. 10-1458

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Western District of Wisconsin.

       v.                                      04-CR-112-C-02

SASHA M. DENNIS,                               Barbara B. Crabb,
     Defendant-Appellant.                      Judge.

                                        ORDER

       Sasha Dennis was convicted of selling crack cocaine, see 21 U.S.C. § 841(a)(1), and
was sentenced in December 2004 to 75 months’ imprisonment and 36 months’ supervised
release. The prison term was eventually reduced to time served, see 18 U.S.C. § 3582(c)(2),
and in March 2008 she was released. Dennis began her supervised release on a promising
note by getting a job, maintaining a stable residence, and completing outpatient drug and
alcohol treatment. But in early 2009 she was arrested several times on charges ranging from
battery and disorderly conduct to driving on a revoked license. She also ignored conditions
requiring her to abstain from alcohol and submit monthly reports to her probation officer.

      After two more arrests in July 2009, Dennis agreed to a modification requiring her to
spend 120 days in a halfway house, but she was expelled after possessing contraband and
No. 10-1458                                                                              Page 2

going to a casino while claiming to be at a Narcotics Anonymous meeting. This time Dennis
agreed to 180 days’ home detention with electronic monitoring. But less than five weeks
later, in February 2010, the probation officer petitioned for revocation after Dennis left her
home without permission, lied to the probation officer, resumed drinking, and incurred yet
another citation for disorderly conduct. At her revocation hearing Dennis stipulated to the
alleged violations and consented to reimprisonment. She argued for a 4-month term, within
the 3- to 9-month guidelines range, but the district court imposed a term of 24 months.

        Dennis has filed a notice of appeal, but her appointed appellate lawyer moves to
withdraw on the ground that the case is frivolous. Anders v. California, 386 U.S. 738 (1967).
Dennis has not accepted our invitation to respond to counsel’s motion. See CIR. R. 51(b).
We confine our review to the potential issues in counsel’s facially adequate brief. See United
States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002). We grant counsel’s motion to withdraw
and dismiss the appeal.

       Counsel informs us that Dennis does not seek to challenge the revocation.
Accordingly, counsel has appropriately omitted possible claims about the district court’s
decision to revoke Dennis’s supervised release. See United States v. Wheaton, 610 F.3d 389,
390 (7th Cir. 2010).

       The only potential issue identified by counsel is whether Dennis could challenge the
length of her reimprisonment as plainly unreasonable. See United States v. Kizeart, 505 F.3d
672, 673 (7th Cir. 2007). To reach a reasonable sentence, a district court must first analyze
the recommended reimprisonment ranges in U.S.S.G § 7B1.4 and then consider the
sentencing factors listed in 18 U.S.C. § 3553(a). United States v. Neal, 512 F.3d 427, 438-39
(7th Cir. 2008). When a district court follows this two-step analysis and concludes that a
pattern of noncompliance with the requirements of supervised release compels
reimprisonment of a term beyond the guidelines range, that conclusion will not be plainly
unreasonable. See United States v. Carter, 408 F.3d 852, 854-55 (7th Cir. 2005).

        In this case the district court first acknowledged that her Grade C violations and
Category I criminal history yielded a reimprisonment range for Dennis of just 3 to 9 months.
See U.S.S.G. § 7B1.4. The court then evaluated the § 3553(a) factors, including Dennis’s need
to receive treatment for alcohol abuse and society’s needs to hold her accountable for her
actions and be protected from her criminal behavior. See id. at § 3553(a)(2)(A-D). In light of
Dennis’s repeated disregard for her conditions of supervised release, the court concluded
that reimprisonment for 24 months, the maximum allowable period, was necessary. See
21 U.S.C. § 841(b)(1)(C); 18 U.S.C. §§ 3559(a)(3), 3583(e)(3). The district court’s analysis was
sufficient, and we agree with counsel that any challenge to the choice of 24 months would
No. 10-1458                                                                  Page 3

be frivolous. Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the
appeal.